Citation Nr: 0517823	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-19 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than April 25, 2002, 
for the grant of service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  

The Board notes that the veteran submitted a statement in 
September 2002 wherein he asked that he be awarded a 100 
percent disability rating following his initial treatment for 
prostate cancer.  The veteran appears to be referring to the 
rating provided for under Diagnostic Code 7528, relating to 
malignant neoplasms of the genitourinary system.  38 C.F.R. § 
4.115b (2004).  The RO has not directly addressed this issue, 
and it is consequently referred to the RO for such further 
development as may be necessary.

The Board also notes that the veteran submitted a claim for 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU) that was received on June 
13, 2003.  The veteran's combined service-connected 
disability evaluation at the time was 60 percent, effective 
from April 25, 2002.  He was later granted service connection 
for post-traumatic stress disorder (PTSD) in May 2003.  He 
was assigned a 70 percent rating, effective from April 25, 
2002.  This raised the veteran's combined disability rating 
to 80 percent, effective from April 25, 2002.  The RO later 
increased the veteran's PTSD rating to 100 percent, effective 
from June 13, 2003.  The RO did not adjudicate the veteran's 
claim for a TDIU rating.  It appears that the issue was 
mooted by the grant of a 100 percent schedular rating.  
38 C.F.R. § 4.16.


FINDINGS OF FACT

1.  The veteran's prostate cancer was manifested no earlier 
than 1999.

2.  He filed a claim of entitlement to service connection for 
prostate cancer on April 25, 2002.  


CONCLUSION OF LAW

The criteria for the award of an effective date prior to 
April 25, 2002, for the grant of service connection for 
prostate cancer have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from July 1969 to June 
1971.  He served in the Republic of Vietnam for part of his 
period of service.

The veteran contends that he is entitled to an effective date 
prior to April 25, 2002, for service connection for prostate 
cancer.

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a presumptive basis, shall be the date entitlement arose, 
if the claim is received within one year after separation 
from active duty; otherwise, the effective date shall be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(ii) (2004).

The veteran's claim for service connection for prostate 
cancer was received on April 25, 2002.  Service connection 
was granted on a presumptive basis by way of a rating 
decision in September 2002 with notice provided that same 
month.  The effective date for his claim was set as April 25, 
2002, the date of receipt of the claim.  

The veteran filed a notice of disagreement (NOD) in September 
2002.  He indicated that he believed the effective date of 
his claim should be retroactive to the date of his treatment 
for prostate cancer.  

The Board notes that prostate cancer was added to the list of 
diseases associated with exposure to herbicide agents on 
November 7, 1996.  See 61 Fed. Reg. 57586-57589.  The veteran 
claims that the effective date of his claim should be from 
the date of his treatment pursuant to 38 C.F.R. § 3.186.  
Under 38 C.F.R. § 3.186, there is a limited exception to the 
statutory provisions governing the assignment of effective 
dates for Vietnam veterans who have a covered herbicide 
disease.  See Nehmer v. United States Veterans' 
Administration, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 
1991).  However, the veteran does not meet the requirements 
under Nehmer.  The veteran was not denied compensation for 
prostate cancer between September 25, 1985, and May 3, 1989; 
the veteran's claim for service connection was not pending 
before VA on May 3, 1989, nor was it received by VA between 
May 3, 1989, and the effective date of the statute or 
regulation establishing a presumption of service connection 
for prostate cancer; and the veteran's claim was not received 
within one year from the date of his separation from service.  
When none of the requirements is met, which is the case here, 
the effective date of the award shall be determined in 
accordance with 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. 
§ 3.186.  Therefore, the veteran's argument that the 
effective date of service connection for his prostate cancer 
should be the date of treatment is without legal merit.  

In short, the regulation allowing for an award of service 
connection for prostate cancer based on a presumption of 
herbicide exposure was enacted prior to both the discovery of 
the veteran's cancer and his claim.  Under such 
circumstances, where the veteran did not meet the 
requirements for the award based on prostate cancer at the 
time of the regulatory addition of prostate cancer as a 
presumptive disease, the award of service connection is made 
effective from the date of claim or the date entitlement is 
shown, whichever is later.  Nehmer, supra; 38 U.S.C.A. 
§ 5110; 


38 C.F.R. §§ 3.114, 3.400.  Here, the claim was not filed 
until April 25, 2002, which is the date the RO awarded 
service connection.  An earlier date is not warranted for the 
reasons set forth above.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application; however, this appeal 
comes from a decision by which the RO granted service 
connection and assigned an initial rating.  As a result, and 
because notification under the VCAA had been provided with 
respect to the underlying service connection claim in May 
2002, further notification under the VCAA was not required.  
VAOPGCPREC 8-2003.  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c)-(e) (2004).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date earlier than April 25, 2002, 
for the grant of service connection for prostate cancer is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


